MEMORANDUM **
Tatiana Vladimirovna Kolodzeva, native of the former Soviet Union and citizen of Russia, petitions for review of a Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition for review.
Substantial evidence supports the IJ’s conclusion that, taking Kolodzeva’s testimony as true, she failed meet her burden of establishing past persecution or a well-founded fear of future persecution on account of a protected ground. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir.2003). Accordingly, Kolodzeva’s asylum claim fails.
Because Kolodzeva did not establish asylum eligibility, it necessarily follows that she did not satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.